Citation Nr: 0015671	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  

2.  The veteran sustained an injury to his right knee in 
service.  

3.  The veteran is currently diagnosed with a right knee 
disorder.  

4.  The veteran has submitted competent medical evidence of a 
nexus or link between his currently diagnosed right knee 
injury and his active service.  


CONCLUSION OF LAW

The veteran's currently has residuals of a right knee injury 
that were incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991).  

The veteran currently maintains that he sustained an injury 
to his right knee in basic training, and that he was advised 
to undergo surgery at that time but that he elected not to do 
so.  In addition, he maintains that he injured his knee once 
again in service while serving as an artillery crewman in 
Vietnam, but rather than undergoing treatment at that time, 
he was allowed to perform less strenuous duties.  According 
to the veteran, he suffered from some residuals of his 
claimed right knee injury following service, but that in 
1992, he reinjured his right knee, and ultimately underwent a 
total right knee replacement which he asserts was ultimately 
due to his in-service injury.  

The veteran's claim for service connection was initially 
incorrectly denied on a new and material basis by a September 
1997 rating decision.  However, by a subsequent rating 
decision of August 1998, the RO corrected that error, but 
denied the veteran's claim on the basis that it was not well 
grounded.  This appeal followed.  During the course of his 
appeal, the veteran submitted medical evidence sufficient to 
well ground his claim, which will be discussed in greater 
detail below.  

The veteran's service medical records show that in March 
1968, he sustained an injury to his right knee.  In 1968, he 
was diagnosed with a torn medial meniscus in his right knee, 
and experienced swelling and effusion at that time.  He 
complained of experiencing stiffness and pain.  Later while 
in service, the veteran was noted to have injured his left 
knee.  The veteran did not indicate any difficulty with 
either his left or right knees at the time of his service 
separation physical examination.  

In December 1970, the veteran filed a claim for service 
connection for a left knee disorder.  The report of a 
September 1971 VA rating examination only shows that the 
veteran complained of problems associated with the left knee.  
He did not mention his right knee at that time.  His claim 
for service connection for a left knee disorder was denied by 
a November 1971 rating decision.  However, in his notice of 
disagreement dated in December 1971, the veteran reported 
having sustained a right knee injury in service and having 
been advised that he had torn a tendon in that knee.  In 
addition, he reported that his right leg occasionally "gave 
out" as a result of the in-service injury.  It does not 
appear that the veteran's right knee was ever evaluated, and 
no issue regarding the claimed right knee disorder was 
addressed by the RO at that time.  

As noted, the veteran submitted a claim for service 
connection for a right knee disorder, which was erroneously 
decided on a new and material basis by a September 1997 
rating decision.  This decision was corrected by a subsequent 
August 1998 decision which found that as the veteran had not 
submitted evidence of a current disability with respect to 
his right knee, his claim was not well grounded, and was 
therefore denied.  The veteran then filed his appeal, and 
began to submit treatment records showing that he had 
degenerative arthrosis in his right knee.  

Clinical treatment records dating from July 1993 through 
January 1996 show that the veteran had recently undergone 
arthroscopic surgery on his right knee, and that he had 
developed tricompartmental arthritis.  However, the records 
did not contain any indication of the etiology of his right 
knee problems.  A subsequent treatment record dated in 
September 1998 shows that the veteran underwent a total right 
knee replacement at that time.  The surgery was performed by 
Stuart M. Gold, M.D., who indicated that he had followed the 
veteran for an extended period of time.  He also indicated 
that the veteran had progressive degenerative arthrosis of 
the right knee, but did not otherwise indicate the 
circumstances under which the veteran's right knee problems 
were incurred.  

In November 1999, the veteran appeared at a personal hearing 
before the undersigned Board Member at the RO, and testified 
that he had injured his right knee in basic training.  He 
offered that at that time he had been advised to undergo 
surgery.  However, the veteran indicated that he had been 
within two weeks of graduation from training, and elected to 
forgo surgery.  He testified that while in the Marine Corps, 
he reinjured the right knee in advanced training, and while 
serving in an artillery unit in Vietnam.  After injuring his 
knee in Vietnam, the veteran testified that he was placed in 
command of his artillery battery in order that he could 
perform normal duties without causing undue strain on his 
right knee.  Following service, the veteran stated that he 
had developed mononucleosis which rendered him essentially 
housebound for approximately a year and a half, but that when 
he recovered, he began experiencing additional problems with 
his right knee.  

The veteran testified that he had reinjured his right knee in 
1992 while gardening, and subsequently underwent arthroscopic 
surgery.  He stated that his right knee continued to 
deteriorate, and that in 1998, he had to undergo a total knee 
replacement.  He testified that he had lived with his right 
knee problems for over 30 years, and that the total knee 
replacement was the end result of the injury he had sustained 
in service, although he acknowledged that he had sustained 
injuries since that time.  However, the veteran also pointed 
out that Dr. Gold had advised him after surgery that he had, 
in effect, removed arthritis of 30 years' accumulation from 
his right knee.  The veteran indicated that he would provide 
an additional statement from Dr. Gold and that he waived 
having additional evidence considered by the RO.  

A letter dated in November 1999 was received from Dr. Gold, 
which addressed the etiology of the veteran's right knee 
problems.  Dr. Gold stated that he had treated the veteran 
for his right knee from May 1997 through September 1999, and 
that the veteran had undergone a total right knee replacement 
as a result of degenerative arthrosis in that knee.  Dr. Gold 
indicated that the veteran had a previous history of a right 
knee injury in service in 1968, and that the veteran had 
provided that history when he was initially seen.  According 
to Dr. Gold, the veteran experienced chronic soreness in his 
right knee since 1968, and never underwent any medical 
treatment other than symptomatic treatment.  He went on to 
describe the veteran's history of subsequent right knee 
injuries and arthroscopic surgery in 1992 before undergoing 
the total knee replacement in 1998.  Dr. Gold stated that as 
the veteran reported his history of having sustained the 
right knee injury in the Marine Corps in 1968, and appeared 
to have undergone reasonable care while in service, it was 
therefore his opinion that there existed a link between the 
veteran's in-service injury and his current disability.  

The Board notes that the evidence of record, as set forth 
above, clearly indicates that the veteran sustained a right 
knee injury in service, and that he was diagnosed with a 
meniscus tear at that time.  The Board acknowledges that the 
veteran has sustained intercurrent injuries to his right knee 
since his discharge from service.  However, on the basis of 
the evidence showing an in-service injury and the medical 
opinion offered by Dr. Gold, the Board concludes that the 
veteran currently suffers from residuals of the in-service 
injury.  

The Board observes that the opinion of November 1999 offered 
by Dr. Gold establishes the required medical nexus between 
the veteran's in-service injury and his current right knee 
disability.  In addition, the Board observes that in December 
1971, approximately one year following his discharge from 
service, the veteran reported that his right leg had 
occasionally given out due to right knee injuries sustained 
in service.  Such evidence lends support to Dr. Gold's 
assessment that the veteran continued to experience symptoms 
since his discharge from service even though he had not 
sought significant treatment for that problem prior to 1992.  
Accordingly, while it is unclear as to the extent to which 
the veteran's right knee disability was incurred in service 
and the extent that it was due to the subsequent injury in 
1992, for which he underwent arthroscopic surgery, the Board 
finds that the evidence supports a grant of service 
connection for residuals of a right knee injury.  



ORDER

Service connection for residuals of a right knee injury is 
granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



